PER CURIAM.
The final order under review, which denies a motion to vacate an arbitrator’s award entered pursuant to a collective bargaining agreement between The City of Miami and a firefighters’ union, is affirmed. We reach this result because no showing was made below that the arbitrator exceeded his powers, and, accordingly, the ensuing award was not subject to being vacated, as urged, under Section 682.-13(1)(c), Florida Statutes (1985). We have not overlooked The City of Miami’s contrary arguments, but find them without merit. See John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 84 S.Ct. 909, 11 L.Ed.2d 898 (1964); United Steelworkers of America v. Warrior & Gulf Navigation Co., 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960); Bankers & Shippers Ins. Co. v. Gonzalez, 234 So.2d 693, 695 (Fla. 3d DCA 1970).
Affirmed.